Citation Nr: 0708144	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  02-05-550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1952 to September 1954. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2001 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2001, the veteran appeared at a hearing before a 
Decision Review Officer.  In January 2003, the veteran 
appeared before the undersigned.  Transcripts of the hearings 
are in the record.  

In October 2003, the Board remanded the case for further 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directive.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In March 2007, the Board granted the veteran's motion to 
advance the case on the appellate docket.  


FINDING OF FACT

The veteran did not engage in combat with the enemy during 
his period of service, and there is no credible supporting 
evidence that the claimed in-service stressors occurred to 
support a diagnosis of post-traumatic stress disorder. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002): 
38 C.F.R. § 3.303 (2006).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letter, 
dated in March 2004.  The notice included the type of 
evidence needed to substantiate the claim for service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  The veteran was asked 
to submit any evidence that would include that in his 
possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) ((notice of the elements of a claim, 
except for the degree of disability and the provision for the 
effective date). 

To the extent that the VCAA notice did not include the degree 
of disability and the provision for the effective date, the 
notice was deficient, but since the Board is denying the 
claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran with respect to any such defect in the VCAA 
notice required under Dingess. 

As the VCAA notice came after the initial adjudication by the 
RO, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect has been cured without prejudice to the 
veteran because he had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, he had the opportunity to submit additional argument and 
evidence and to address the claim at hearings, all of which 
he did.  Also, the claim has been readjudicated following 
substantial content-complying notice, as evidenced in the 
supplemental statement of the case, dated in August 2005.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In the absence of credible supporting 
evidence of an in-service stressor, a VA examination is not 


mandated under the duty to assist.   38 C.F.R. § 3.159(c)(4).  
As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Evidence

The service medical records contain no complaint, finding, or 
history of post-traumatic stress disorder.  The service 
medical records do show that in May 1954 in Korea the veteran 
was accidentally injured when he fell from a tent, suffering 
lacerations of the upper lip, the cheek, and the nose.  On 
separation examination, the psychiatric evaluation was 
normal.   

In a rating decision in March 1955, the RO granted service 
connection for a facial scar. 

After service, in June 2000, a VA social worker stated that 
after an assessment for post-traumatic stress disorder, the 
veteran met the diagnostic criteria for post-traumatic stress 
disorder secondary to exposure to stressors that occurred in 
the military.  

In a statement in July 2000, the veteran described the events 
that he believed contributed to post-traumatic stress 
disorder, namely, while in Korea in the latter part of 1953, 
he transported trucks of gasoline and came under mortar fire; 
in Korea he drove trucks at night in a combat zone and came 
under fire; he was above the 38th parallel; and he injured 
his nose in a tent in an air raid. 



In November 2001, the veteran testified that he did not see 
any one killed while he was in Korea, but he did see dead 
soldiers being brought back from the front lines.  He also 
said that he saw bombs explode on hill sides while he was 
hauling gasoline in a truck.  He said that he could not 
remember the dates of these incidents although they occurred 
before the ceasefire in Korea.  He stated that he was wounded 
in the face during an air raid. 

In January 2003, the veteran stated that he sustained a 
facial wound due to enemy fire and that he received a 10 
percent rating for the disability and that he came under fire 
while hauling gasoline in a truck.

In February 2003, a private physician stated that he was 
concerned that the veteran may be suffering from post-
traumatic stress disorder. 

In July 2004, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) reported that for the period ending 
June 1953 there was one report of enemy shelling from Battery 
A; for the period ending July 1953, there were 20 casualties 
from the battalion before the cease fire and armistice of 
July 1953; and the veteran's name was not on the available 
lists of wounded. 

Law and Regulations

In order to establish service connection for post-traumatic 
stress disorder, there must be evidence diagnosing the 
condition in accordance with § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

If the evidence shows that the veteran engaged in combat and 
he is claiming a combat-related stressor, no credible 
supporting evidence is required.  A veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (1999).  

Legal Analysis

Although the record contains evidence that the veteran has a 
diagnosis of post-traumatic stress disorder by a VA social 
worker, this does not end the inquiry because the diagnosis 
satisfies only one element required in order for service 
connection to be awarded.  There still must be evidence 
establishing the occurrence of the in-stressor and medical 
evidence to link the stressor to the current diagnosis.

As noted above, on the issue of the occurrence of an in-
stressor during service to support the diagnosis, the 
evidence necessary to establish the occurrence of an 
in-service stressor varies depending on whether or not the 
veteran "engaged in combat with the enemy." Gaines v. West, 
11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressor is related to 
combat, the veteran's lay testimony regarding the reported 
stressor must be accepted as conclusive evidence as to the 
actual occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.304(d), (f) (2005); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

It is noted that the veteran is not a recipient of any medal 
or citation, such as a Purple Heart or Combat Infantryman s 
Badge indicative of involvement in combat. The veteran and 
his representative have contended that his service-connected 
facial scar was sustained as a result enemy action and should 
therefore be accepted as proof of an in-service stressor.  
The Board rejects this argument because the evidence clearly 
shows that the injury the veteran described is well-
documented in the service medical record as having occurred 
in May 1954 after the armistice of July 1953 and at least 
three references in the service medical records describe the 
injury as a result from a fall from a tent.  For these 
reasons, the Board rejects the injury as evidence of combat 
during service or as a credible supporting evidence of an in-
service stressor to support the diagnosis of post-traumatic 
stress disorder.  To the extent the diagnosis of post-
traumatic stress disorder was predicated on the facial 
injury, the diagnosis is not credible as the Board rejects 
the veteran's statements of how the injury was sustained.  
Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006).  

As the Board determines that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor. Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In 
such a case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors. Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

As for the veteran's assertions that he came under enemy fire 
driving in a combat zone and served above the 38th parallel, 
presence in a combat zone, standing alone, without 
corroborative evidence of the event does not constitute a 
valid stressor.   As for enemy fire, there was only one 
report by Battery A of an enemy shelling that occurred in 
June 1953, but the veteran has not asserted that he was 
present with his unit at the time.  Pentecost v. Principi, 16 
Vet. App. 124 (2002). 



As for the private physician's statement that he was 
concerned that the veteran may be suffering from post-
traumatic stress disorder, the opinion is speculative.  
A medical opinion expressed in the term of "may ", also 
implies that it "may not" and it is too speculative to 
establish a diagnosis of post-traumatic stress disorder. 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus).

After a review of the record, the evidence is insufficient to 
establish that the veteran engaged in combat with the enemy 
or that the claimed in-service stressors actually occurred.

Without credible supporting evidence that the claimed in-
service stressors occurred, service connection for post-
traumatic stress disorder is not established, and the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


